                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

                                                  )
 Crystal Jordan,                                  )   Civil Action No. 7:18-3033-BHH
                                                  )
                                    Petitioner,   )
                                                  )
                      vs.                                 ORDER AND OPINION
                                                  )
                                                  )
 Brookland Enterprises, LLC,
                                                  )
                                                  )
                                 Respondent.      )

       This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On November 15,

2018, Magistrate Judge McDonald issued a Report and Recommendation (“Report”)

recommending that the petition for removal and federal stay of eviction, filed pursuant to

28 U.S.C. § 1441, be summarily dismissed, and that this Court sua sponte remand the

case to the State Magistrate Court for lack of subject matter jurisdiction. (ECF No. 11.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.

                                            1
       Petitioner filed no objections and the time for doing so expired on December 3,

2018. In the absence of objections to the Magistrate Judge’s Report, this Court is not

required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Moreover, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 and advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that the petition for removal and federal stay of

eviction is subject to summary dismissal.

       Accordingly, the Report and Recommendation (ECF No. 11) is adopted and

incorporated herein by reference. This action is DISMISSED with prejudice because no

amendment can cure the defects in the petition or create federal subject matter

jurisdiction over the underlying proceedings. Therefore, Petitioner’s motion to stay (ECF

No. 3) is denied as moot, and the action is REMANDED to the State Magistrate Court.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge


January 9, 2019
Greenville, South Carolina




                                             2
                                          *****

                           NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           3
